Memorandum: The evidence was sufficient to show that when defendant unlawfully entered the buildings he intended to commit the crime of larceny therein.
The prosecutor’s delay in providing defendant with the statements made by the witness did not constitute reversible *996error because no prejudice to the defense accrued thereby (see, People v Ranghelle, 69 NY2d 56). (Appeal from judgment of Oneida County Court, Murad, J. — burglary, second degree, and other charges.) Present — Doerr, J. P., Boomer, Green and Lawton, JJ.